Third District Court of Appeal
                               State of Florida

                        Opinion filed August 10, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                              No. 3D21-840
                        Lower Tribunal No. 19-3374
                           ________________

                              Ulises Perez,
                                  Appellant,

                                     vs.

 C. H. Robinson Company, and APM & Associates, Inc., etc.,
                                 Appellees.


    An Appeal from the Circuit Court for Miami-Dade County, Valerie R.
Manno Schurr, Judge.

      Rubenstein Law, P.A., and Gregory Deutch; Burlington & Rockenbach,
P.A., and Adam Richardson (West Palm Beach), for appellant.

      Fowler White Burnett, P.A., and Richard Morris and J. Michael
Pennekamp, for appellee C. H. Robinson Company; Cole, Scott & Kissane,
P. A., and Lissette Gonzalez, for appellee APM & Associates, Inc.


Before FERNANDEZ, C.J., and LOGUE and MILLER, JJ.

     PER CURIAM.
     Affirmed. See Leo's Gulf Liquors v. Lakhani, 802 So. 2d 337, 343 (Fla.

3d DCA 2001) (“We conclude that the trial judge's thoughtful and complete

analysis of the facts presented in support of defendants’ motion to dismiss

for fraud upon the court is amply supported by the record and does not

constitute an abuse of discretion.”); Metro. Dade Cnty. v. Martinsen, 736 So.

2d 794, 795 (Fla. 3d DCA 1999) (“[A] party who has been guilty of fraud or

misconduct in the prosecution or defense of a civil proceeding should not be

permitted to continue to employ the very institution it has subverted to

achieve her ends.” (quoting Hanono v. Murphy, 723 So. 2d 892, 895 (Fla. 3d

DCA 1998))).




                                     2